UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2011(Unaudited) DWS RREEF Global Infrastructure Fund Shares Value ($) Common Stocks 99.4% Australia 4.6% APA Group Macquarie Atlas Roads Group* Transurban Group (Cost $9,570,543) Canada 14.5% Enbridge, Inc. (a) Enbridge, Inc. (a) TransCanada Corp. (a) TransCanada Corp. (a) (Cost $23,322,322) Channel Islands 1.1% International Public Partnerships Ltd.(Cost $2,108,317) China 2.0% ENN Energy Holdings Ltd.(Cost $3,767,889) France 0.9% Eutelsat Communications(Cost $1,893,495) Hong Kong 4.3% Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. Hong Kong & China Gas Co., Ltd. (Cost $9,107,820) Italy 2.1% Atlantia SpA Terna - Rete Elettrica Nationale SpA (Cost $3,755,137) Luxembourg 2.7% SES "A" (FDR)(Cost $5,810,856) Netherlands 2.6% Koninklijke Vopak NV(Cost $4,894,497) Spain 4.9% Abertis Infraestructuras SA Ferrovial SA (Cost $9,444,831) United Kingdom 15.8% HICL Infrastructure Co., Ltd. National Grid PLC Severn Trent PLC United Utilities Group PLC (Cost $28,852,651) United States 43.9% AGL Resources, Inc. American Tower Corp. "A"* American Water Works Co., Inc. Aqua America, Inc. Brookfield Infrastructure Partners LP CenterPoint Energy, Inc. Crown Castle International Corp.* ITC Holdings Corp. NiSource, Inc. NorthWestern Corp. NSTAR Pepco Holdings, Inc. Plains All American Pipeline LP Sempra Energy Southwest Gas Corp. Spectra Energy Corp. Western Gas Partners LP WGL Holdings, Inc. (Cost $77,668,172) Total Common Stocks (Cost $180,196,530) Cash Equivalents 1.5% Central Cash Management Fund, 0.1% (b) (Cost $2,853,380) % of Net Assets Value ($) Total Investment Portfolio (Cost $183,049,910) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $186,721,226.At September 30, 2011, net unrealized appreciation for all securities based on tax cost was $6,047,141.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,248,039 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,200,898. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. FDR: Fiduciary Depositary Receipt At September 30, 2011 the DWS RREEF Global Infrastructure Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Utilities 48.4 % Energy 21.3 % Industrials 13.8 % Telecommunication Services 10.7 % Consumer Discretionary 3.7 % Financials 2.1 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
